IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 94-50151
                          Summary Calendar
                       _____________________


     TEXAS HEALTH ENTERPRISES, INC.,
     as Administrator of the Texas
     Health Enterprises, Inc.
     Employee Injury Benefit Plan,

                                    Plaintiff-Appellant,

                              versus

     SHEILA DIANNE REECE, etc., ET AL.,

                                    Defendants,

     SHEILA DIANNE REECE, Individually
     and as Representatives of the
     Class of others Similarly Situated,
     ET AL.,

                                    Defendants-Appellees.

     _______________________________________________________

        Appeals from the United States District Court for
                  the Western District of Texas
                          (M0-93-CV-057)
     _______________________________________________________
                       (December 16, 1994)

Before REAVLEY, DAVIS and DeMOSS, Circuit Judges.

PER CURIAM:*




     *
      Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
     Texas Health Enterprises, Inc. ("THE"), the administrator of

the Texas Health Enterprises, Inc. Employee Injury Benefit Plan

(the "Plan"), appeals the district court's denial of relief in

THE's action, brought under 29 U.S.C. § 1132, to obtain

compliance with the Employee Retirement Income Security Act of

1974 ("ERISA"), 29 U.S.C. § 1001, et seq., and with the terms of

its ERISA plan.   We affirm.

                               BACKGROUND

     Effective September 1, 1991, THE adopted the Plan for the

purpose of providing medical, wage replacement, death and

dismemberment benefits to employees of THE who sustained

accidental occupational injuries.      The parties do not dispute

that THE's Plan qualifies as an ERISA employee benefit plan.        All

employees of THE are expected to participate in the Plan.      To

participate in the Plan, each employee must make a written

election to participate which includes a provision specifically

waiving and releasing all common law remedies for injuries

covered by the Plan.

     Several THE employees who had elected to participate in the

Plan suffered on-the-job personal injuries covered by the Plan.

Each defendant received Plan benefits but also initiated common

law occupational injury claims against THE.

     THE brought an action on behalf of the Plan under 29 U.S.C.

§ 1132 to enforce the terms of the Plan and to obtain declaratory

and other appropriate equitable relief.      THE also invoked federal

question jurisdiction under 28 U.S.C. § 1331 and jurisdiction to


                                   2
grant declaratory relief under 28 U.S.C. § 2201-2202.    The

defendants named in THE's action were those THE employees who had

initiated personal injury claims against THE.    The district court

disposed of the case through summary judgment, dismissing THE's

action without prejudice.

                             DISCUSSION

     In Hook v. Morrison Milling Company, the Fifth Circuit

recently decided the issues controlling this case.    1994 WL
633789 (5th Cir.).   This court decided that an employee's common

law occupational injury claims, such as those brought by the

employees in this case, do not "relate to" an employer's ERISA

plan.   Id. at *7.   This court therefore held that an employee's

state common law claims against his employer are not preempted by

federal ERISA law.    Id. at *9.   To enroll in the ERISA plan

offered by the employers in Hook, employees were required to sign

a waiver of all state law personal injury claims against their

employer.   The Hook waiver provision closely parallels the waiver

at issue in this case.    In Hook, this court found that the

existence of the waiver provision did not cause the state law

claims to become related to the ERISA plan and so did not trigger

preemption.   Id. at *8-9.   The Fifth Circuit noted that the

validity of the waiver and an employee's ability to state a cause

of action against his employer after signing the waiver were

issues to be resolved under state law.     Id. at *11 n.4.

     Applying Hook, it becomes clear that THE seeks equitable and

declaratory relief on questions which are controlled by state


                                   3
law.    THE asked the district court to declare that defendant

employees were bound by the waiver provision and could not bring

their state law personal injury claims.    THE also asked the court

to enjoin defendant employees from bringing state law claims.     As

stated in Hook, these issues do not relate to federal ERISA law

and are to be resolved under state law.    The district court

therefore did not err in refusing to exercise jurisdiction over

THE's claims and in denying the relief requested by THE.

       The fact that THE filed its action pursuant to 29 U.S.C.

§1132 does not change the analysis.    Under 29 U.S.C. §

1132(a)(3), an ERISA plan administrator may bring an action to

enjoin violations of the terms of an ERISA plan or to obtain

other equitable relief to enforce the terms of an ERISA plan.

THE argues that the provision of 29 U.S.C. § 1132 requires this

court to interpret and enforce the terms of THE's ERISA plan,

including the waiver provision.    But, as this court noted in

Hook, preemption is not triggered and a federal court is not

forced to accept jurisdiction over a state law claim "merely

because the employer crafts its ERISA plan in such a way that the

plan is inconsistent with that law or claim."    1994 WL 633789, at

*9.    THE cannot rely on the Plan's waiver provision to force

jurisdiction upon the federal courts when the Fifth Circuit has

already held that the issues presented by THE are ones of state

law.

       AFFIRMED.




                                  4